Exhibit 10.13




SECOND AMENDMENT TO OFFICE LEASE


THIS SECOND AMENDMENT TO OFFICE LEASE (this “Second Amendment”) is entered into
as of the 25th day of August 2017, (the “Effective Date”), by and between SVT
PERIMETER FOUR, LP, a Delaware limited partnership (successor in interest to
DUKE REALTY LIMITED PARTNERSHIP, an Indiana limited partnership) (“Landlord”),
and CHANNELADVISOR CORPORATION, a Delaware corporation (“Tenant”).


BACKGROUND:


A.    Landlord and Tenant entered into that certain Office Lease dated August
15, 2014, as amended by that certain First Amendment to Office Lease dated
December 10, 2015 (the “Lease”), for the lease of approximately 136,538 rentable
square feet of space designated Suites 100, 300, 400 and 500 in the building
commonly known as Perimeter Four located at 3025 Carrington Mill Boulevard,
Morrisville, North Carolina 27560, all as more particularly described in the
Lease.
    
B.    Landlord and Tenant desire to enter into this Second Amendment to amend
the terms of the Lease.
    
C.    The defined terms used in this Second Amendment, as indicated by the
initial capitalization thereof, shall have the same meaning ascribed to such
terms in the Lease, unless otherwise specifically defined herein.


NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
of the mutual covenants, agreements and undertakings herein set forth and other
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:


1.    Amenities Space. Landlord, at Landlord’s sole cost and expense, intends to
construct certain amenities including two fully furnished common conference
rooms, one pre-conference area/kitchenette/serving area, and one storage area
(collectively, as the same may be reconfigured or redesigned by Landlord, from
time to time, the “Conference Amenities”), to service tenants of the Building
and other tenants of the Park, which amenities shall be located in Suite 130,
consisting of approximately 2,181 square feet of space on the first floor of the
Building in the location depicted on Exhibit A attached hereto (the “Conference
Amenities Space”).


Provided that the Conference Amenities are constructed and completed within two
hundred seventy (270) days after the Effective Date, during the Conference
Amenity Period (as defined below) (i) Tenant’s Second Option to Expand, as set
forth in Section 17.04 of the Lease, shall not be applicable with respect to the
Conference Amenities Space and (ii) Tenant’s Right of First Refusal, as set
forth in Section 17.05 of the Lease, shall not be applicable to the Conference
Amenities Space. As used herein, the “Conference Amenity Period” shall be the
period of time between the Effective Date and the earliest of (a) the date that
the Conference Amenities are removed from the Conference Amenities Space (other
than during the period of remodeling or repair); (b) the date Landlord markets
the Conference Amenities Space or otherwise enters into any agreement with a
third-party user with respect to the lease, license, use, or occupancy of the
Conference Amenities Space on an exclusive basis (other than reservations or
license agreements for special events), or (c) the date that the Conference
Amenities Space is primarily used for any purposes other than common conference
rooms. For the avoidance of doubt, following the Conference Amenity Period,
(y) Tenant’s Second Option to Expand, as set forth in Section 17.04 of the
Lease, shall once again be applicable





--------------------------------------------------------------------------------

Exhibit 10.13




with respect to the Conference Amenities Space and (z) Tenant’s Right of First
Refusal, as set forth in Section 17.05 of the Lease, shall once again be
applicable to the Conference Amenities Space.


At all times during the Conference Amenity Period, Tenant and Tenant’s
employees, agents, customers, invitees and others shall be granted, at no cost
or expense to Tenant other than usage fees based on actual usage or reservation
of the Conference Amenities that would be charged to any tenant for such usage
or reservation, the right to use the Conference Amenities to the fullest extent
that any other tenant in the Building and their respective employees, agents,
customers, invitees and others are allowed to the use the Conference Amenities
(provided, Landlord shall be entitled to allow tenants of the Park to reserve
the common conference room space within the Conference Amenities Space so long
as Tenant has the same right to reserve the common conference room space).


In the event that the Conference Amenities are not constructed and completed
within two hundred seventy (270) days after the Effective Date (subject to
extension to the extent completion is being diligently pursued but delayed by
force majeure), this Section 1 of this Second Amendment shall be terminated and
deemed deleted in its entirety.


2.    Ratification; Miscellaneous. All terms and conditions of the Lease, as
amended hereby, are hereby ratified and shall remain in full force and effect.
Tenant represents that Tenant is not aware of a default by Landlord or Tenant
under the terms of the Lease. Landlord represents that Landlord is not aware of
a default by Landlord or Tenant under the terms of the Lease. Landlord and
Tenant represent that (i) the individuals executing this Second Amendment on
behalf of Landlord and Tenant, respectively, have full authority and power to
execute and deliver this Second Amendment, and (ii) this Second Amendment
constitutes a valid and binding obligation on the parties hereto. This Second
Amendment contains all of the agreements of the parties hereto with respect to
the matters contained herein, and no prior agreement, arrangement or
understanding pertaining to any such matters shall be effective for any purpose.
If anything contained in this Second Amendment conflicts with any terms of the
Lease, then the terms of this Second Amendment shall govern and any conflicting
terms in the Lease shall be deemed deleted in their entirety. This Second
Amendment may be modified only by a writing executed by the parties hereto. The
invalidity of any portion of this Second Amendment shall not have any effect on
the balance hereof. This Second Amendment shall be binding upon the parties
hereto, as well as their successors, heirs, executors and assigns. This Second
Amendment shall be governed by, and construed in accordance with, North Carolina
law.


3.    Counterparts. This Second Amendment may be executed in two or more
counterparts. Furthermore, the parties agree that (i) this Second Amendment may
be transmitted between them by electronic mail and (ii) electronic signatures
shall have the effect of original signatures relative to this Second Amendment.


[SIGNATURES APPEAR ON FOLLOWING PAGE]





--------------------------------------------------------------------------------

Exhibit 10.13






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the Effective Date.
 
                            
LANDLORD:        
SVT PERIMETER FOUR, L.P., a Delaware limited partnership


By:
VPTC Management Partners, LLC, a Delaware limited liability company, its
Authorized Signatory





By: /s/ C. Walker Collier III
Name: C. Walker Collier III
Title: Manager






TENANT:


CHANNELADVISOR CORPORATION, a Delaware corporation


By: /s/ Diana Semel Allen
Name: Diana Semel Allen    
Title: VP, General Counsel & Secretary    













--------------------------------------------------------------------------------

Exhibit 10.13




EXHIBIT A


DEPICTION OF CONFERENCE AMENITIES SPACE


See attached.

























































































--------------------------------------------------------------------------------


Exhibit 10.13






svtsecondamend_image1a02.jpg [svtsecondamend_image1a02.jpg]







--------------------------------------------------------------------------------

Exhibit 10.13




svtsecondamendimage2a02.jpg [svtsecondamendimage2a02.jpg]



